DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
`The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20130118831 A1) hereinafter Kawai in view of Chen et al. (CN 109263157 A) hereinafter Chen.
Regarding claim 1, Kawai teaches  A sound-absorbing member (“a structure having a sound absorption characteristic of the present invention” in ¶[0058]) comprising a Helmholtz resonance structure (“a Helmholtz resonator may be formed by the microscopic pores of the surface layer, the communicating passages of the porous layer, and the sound pores of the porous layer” in ¶[0020]) including an inlet passage (21 in Fig. 1A) and a hollow portion (14 in Fig. 1A) connected to the outside through the inlet passage (“A surface layer 20 is present outside the porous layer 10 with the sound pores 14 such that it is contacted to the porous layer 10” in ¶[0060]), wherein the sound-absorbing member includes a first layer and a second layer disposed on the first layer (first layer is 20 and second layer is 10 in Fig. 1A), the first layer includes a first main surface and a second main surface opposite to the first main surface (Layer 10 has a first surface to the outside which is shown at the upper side of diagram and a second layer facing down in Fig. 1B), the second layer includes a third main surface facing the second main surface (Layer 10 has a third surface which is shown as the upper side of layer 10 touching layer 20 in Fig. 1B) and a fourth main surface opposite to the third main surface (The layer 10 has a four surface which is shown as the lower part of layer 10 touching layer 30 in Fig. 1A), the first layer includes a first through-hole penetrating through the second main surface from the first main surface and defining the inlet passage (in Fig. 1B the layer 20 has a through hole penetrating both the first layer and the second layer), the second main surface includes a second main surface opening defining an end portion of the first through-hole and a second main surface flat portion (“cylindrically-shaped communicating passages 22” in ¶[0061] and cylinders 22 are shown in Fig. 1B), the third main surface includes a third main surface opening (14 are chambers that start at the third surface (upper surface of 10 in Fig. 1A and 1B) defining an end portion of the hollow portion) and a third main surface flat portion (in Fig. 1B layer 10 has an upper flat surface in which a hole is formed creating cavity or volume 14), the second main surface opening has an opening area smaller than the opening area of the third main surface opening the opening 21, the cylinder 22 have a smaller cross sectional area than the cavity 14 as evidenced in Figs. 1A and 1B), Kawai does not specifically disclose the device further comprising a first air layer is formed at least at a portion between the second main surface flat portion and the third main surface flat portion however, 
	Since it is known in the art as evidenced by Chen for a device to further comprise a first air layer is formed at least at a portion between the second main surface flat portion and the third main surface flat portion in (“An acoustic function means, wherein the sound function part comprises a decorative layer (A) and at least one acoustic function region (I), the acoustic function region (I) includes a porous layer (B), a permeable adhesive layer (E) and the porous fibrous layer (D), the decorative layer (A) side is equipped with permeable adhesive layer (P), the porous layer (B) by air-permeable adhesive layer (P) (A) connected with the decorative layer.” in ¶[Claim 1]),
	An ordinary skilled in the art would be motivated to modify the invention of Kawai with the teachings of Chen for the benefit of improving the acoustic absorption of the device, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kawai with Chen.
Regarding claim 2, Kawai as modified by Chen teaches the device of claim 1, Kawai further teaches wherein the second main surface flat portion (part of the lower side of 20 (second main surface) is in contact with the upper side of 10 (third main surface) in parts only of the cross section of Fig. 1B) and the third main surface flat portion are partially in contact with each other (the lower side of 20 (second main surface) is in contact with the upper side of 10 (third main surface) partially as shown in Fig. 1B).
Regarding claim 4, Kawai as modified by Chen teaches the device of claim 1, Kawai further teaches wherein the hollow portion has its bottom in the second layer (the bottom of the hollow portion 14 is in layer 10 as shown in Figs. 1A and 1B).
Regarding claim 10, Kawai as modified by Chen teaches the device of claim 1, Kawai further teaches wherein the sound-absorbing member is made of resin and/or a fibrous material (“In a structure having a sound absorption characteristic according to claim 7, a foamable synthetic resin composition is a liquid material. The liquid material is applied to an object to be coated, and then is formed by foaming.” in ¶[0031]).
Regarding claim 11, Kawai as modified by Chen teaches the device of claim 10, Kawai further teaches wherein the resin is a foamed resin (“In a structure having a sound absorption characteristic according to claim 7, a foamable synthetic resin composition is a liquid material. The liquid material is applied to an object to be coated, and then is formed by foaming.” in ¶[0031]).
Regarding claim 12, Kawai as modified by Chen teaches the device of claim 1, Kawai further teaches the device being a vehicle component (“The present invention relates to a structure having an excellent sound absorption characteristic such as a paint used, for example, in an automobile,” in ¶[0001]).
Regarding claim 13, Kawai as modified by Chen teaches the device of claim 1, Kawai further teaches the device being an automobile part and the inlet passage of the device facing a road (“The base 30 that is the fender line” in ¶[0083] and Fig. 5).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20130118831 A1) hereinafter Kawai in view of Chen et al. (CN 109263157 A) hereinafter Chen and further in view of Vigran et al. (US 7677359 B2) hereinafter Vigran.
Regarding claim 3, Kawai as modified by Chen teaches the device of claim 1, Kawai as modified by Chen does not specifically disclose the device further comprising wherein at least one of the second main surface flat portion or the third main surface flat portion is curved or wavy, and the second main surface flat portion and the third main surface flat portion are partially in contact with each other however,
Since it is known in the art as evidenced by Vigran for a device to further comprise wherein at least one of the second main surface flat portion or the third main surface flat portion is curved or wavy, and the second main surface flat portion and the third main surface flat portion are partially in contact with each other in (sound absorbing member 3 in Fig. 3),
An ordinary skilled in the art would be motivated to modify the invention of Kawai as modified by Chen with the teachings of Vigran for the benefit of improving the acoustic absorption of the device, 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kawai as modified by Chen with Vigran.
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654